Title: To George Washington from George Taylor, Jr., 4 May 1789
From: Taylor, George Jr.
To: Washington, George



Sir,
New York May 4th 1789.

The President being invested by the Constitution with the Appointment of Officers for the new Government, I hope it will not be deemed importunate in me to mention to your Excellency, my former Services, lest, by the numerous great and important Objects which must necessarily occupy your Attention, they may escape you. I will not presume to ask for any Office in particular, because, conscious of my Insufficiency to judge of my own Capacity, I might thereby be led into an Error. I would beg Leave only to observe, that I had the Honor of serving in the Office of Colonel Varick, while he acted as recording Secretary to, and particularly that of having confided to me by, the private Letters and Papers of your Excellency. That at the Reestablishment of the Department for foreign affairs, I was honored by Mr Jay with a Clerkship in his Office, in which Capacity I now serve, and I flatter myself to his Satisfaction, nor have I a Wish to part with that worthy Gentleman, unless I should meet Something more advantageous to me, in which Case, I am sensible it would give him Pleasure.
Permit me also to observe, that I have made a tolerable Proficiency in the Study of the french Language.
With the most fervent Prayers that your Excellency and Family may long enjoy Health and Happiness, I have the Honor to be, with profound Respect, Your Excellency’s Most obedient and Most humble servant,

Geo: Taylor Junr

